DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed December 15, 2020, in response to the Office Action of November 18, 2020, is acknowledged and has been entered. Applicants elected without traverse the species of:
A. (ii) first and third biomarker are different (claim 16); and
B. (i) first signaling pathway is down-regulated by the exogenous agent (claim
13).
Claims 9-22 are pending. Claims 12 and 14 are withdrawn as being drawn to non-elected species. Claims 9-11, 13, 15-22 are currently under prosecution as drawn to the elected species.

Claim Objections
2.	Claim 9 is objected to because of the following informalities:  Claim 9 is missing the word “pathway” after the phrase “first signaling” in part c.  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 depends from canceled claim 1, therefore there is insufficient antecedent basis for the limitations in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 9-11, 13, 15-19, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Irish et al (Cell, 2004; 118:217-228).

(a) obtaining cancer cells from a human patient having acute myelogenous leukemia (AML); and
(b) performing multiparameter flow cytometry analysis with phospho-antibodies on the cells, wherein the assay determined increases, decreases, or no change in the phosphorylation states of a set of protein biomarkers including Stat1, Stat5, Stat3, Stat6, Erk1/2, and p38 (which comprised between 3 to 20 different phospho-specific antibodies that would function as a “biomarker responder package”), and
(c) identifying the patient as having a specific phosphorylation profile (biosignature) that indicates resistance or responsiveness to chemotherapy;
wherein phosphorylation of the protein biomarkers were identified in cancer cell lines or isolated patient cancer cells as up-regulated, down-regulated or unchanged in the presence and absence of exogenous cytokine agents GM-CSF, G-CSF, IL-3, or IFNɣ and cells were determined as responsive or non-responsive (p. 218, col. 2; Figure 1-5; p. 224; Experimental Procedures).
Irish et al teach that the protein biomarkers are indicative of the STAT pathway and Ras/MAPK pathway (first and second pathways), wherein Stat3 and Stat5 are known to be constitutively activated (phosphorylated) in AML (p. 217, col. 1; Figure 6 and 7). Irish et al teach that Stat5 and Stat3 increased in phosphorylation while Stat1 phosphorylation decreased (down-regulated) in response to cytokine treatment, all of which correlated with and predicted poor response to chemotherapy (p. 218, col. 1-2; p. 220). Irish et al utilized detection of these protein biomarkers with phospho-specific .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9-11, 13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Irish et al (Cell, 2004; 118:217-228), in view of US Patent Application Publication 2009/0285796, Goss et al, claiming priority to January 20, 2006.
Irish et al teach a method for identifying a human patient responsive to an exogenous agent for the treatment of cancer, the method comprising:
(a) obtaining cancer cells from a human patient having acute myelogenous leukemia (AML); and
(b) performing multiparameter flow cytometry analysis with phospho-antibodies on the cells, wherein the assay determined increases, decreases, or no change in the phosphorylation states of a set of protein biomarkers including Stat1, Stat5, Stat3, Stat6, Erk1/2, and p38 (which comprised between 3 to 20 different phospho-specific antibodies that would function as a “biomarker responder package”), and
(c) identifying the patient as having a specific phosphorylation profile (biosignature) that indicates resistance or responsiveness to chemotherapy;

Irish et al teach that the protein biomarkers are indicative of the STAT pathway and Ras/MAPK pathway (first and second pathways), wherein Stat3 and Stat5 are known to be constitutively activated (phosphorylated) in AML (p. 217, col. 1; Figure 6 and 7). Irish et al teach that Stat5 and Stat3 increased in phosphorylation while Stat1 phosphorylation decreased (down-regulated) in response to cytokine treatment, all of which correlated with and predicted poor response to chemotherapy (p. 218, col. 1-2; p. 220). Irish et al utilized detection of these protein biomarkers with phospho-specific antibodies to establish biosignatures of patients indicative of chemotherapy response (p. 22; Figure 3; Supplemental Table 2; p. 224; Figure 7), as set forth above.
Irish et al do not teach using differential global phospho-profiling to detect the phosphorylation states of the biomarker proteins.
Goss et al teach and demonstrate successfully utilizing differential global phospho-profiling as a method to detect the phosphorylation states of proteins in AML cells, including STAT5 and ERK. Goss et al also teach identifying changes in phosphorylation of proteins in signaling pathways in response to cancer therapeutic agents ([45-47]; [144]; [169-177]; [245-248]; Examples 2 and 3). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize differential global phospho-profiling as a method to 

6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Laura B Goddard/Primary Examiner, Art Unit 1642